     Case 3:17-cv-00662-LRH-CBC Document 47 Filed 11/16/18 Page 1 of 3



 1   Patrick R. Leverty, Esq.
 2   LEVERTY & ASSOCIATES LAW CHTD.
     Reno Gould House
 3   832 Willow Street
     Reno, NV 89502
 4   Telephone: (775) 322-6636
     Facsimile: (775) 322-3953
 5
     Email: pat@levertylaw.com
 6
     Phillip Kim
 7   THE ROSEN LAW FIRM, P.A.
     275 Madison Avenue, 34th Floor
 8   New York, NY 10016
     Telephone: (212) 686-1060
 9
     Facsimile: (212) 202-3827
10   Email: pkim@rosenlegal.com

11   Counsel for Plaintiff

12
                                 UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
       HANS MENOS, derivatively on behalf of       Case No. 3:17-CV-00662-LRH-CBC
15     ECO SCIENCE SOLUTIONS, INC.,

16                      Plaintiff,
                                                    STIPULATION AND [PROPOSED]
17     v.                                          ORDER REGARDING THE FILING OF
                                                    AN AMENDED COMPLAINT AND
18     JEFFERY L. TAYLOR, DON L.                      SCHEDULE FOR RESPONSE
       TAYLOR, L. JOHN LEWIS, S.                             THERETO
19     RANDALL OVESON, and GANNON
       GIGUIERE,                                              (First Request)
20
                         Defendants,
21
             and
22
       ECO SCIENCE SOLUTIONS, INC.,
23
                         Nominal Defendant.
24

25

26

27

28
                                               1
     Case 3:17-cv-00662-LRH-CBC Document 47 Filed 11/16/18 Page 2 of 3



       STIPULATION REGARDING THE FILING OF AN AMENDED COMPLAINT AND
 1                    SCHEDULE FOR RESPONSE THERETO
 2
             Pursuant to LR IA 6-1, LR IA 6-2, LR 7-1, and Fed. R. Civ. P. 15(a)(2), Plaintiff Hans
 3
     Menos (“Plaintiff”), by and through his counsel the law firms of Leverty & Associates Law Chtd.
 4
     Ltd. and The Rosen Law Firm, P.A. and Defendants Jeffery L. Taylor, Don L. Taylor, L. John
 5
     Lewis, S. Randall Oveson and Gannon Giguiere (collectively, “Individual Defendants”) and
 6
     Nominal Defendant Eco Science Solutions, Inc. (“Nominal Defendant” and with Individual
 7
     Defendants, “Defendants”), by and through their counsel, the law firm of Greenberg Traurig, LLP,
 8
     hereby stipulate and agree that in lieu of responding to Defendants’ Motion to Dismiss Verified
 9
     Stockholder Derivative Complaint (“Motion to Dismiss”) (Dkt. No. 42), Plaintiff will file an
10
     amended complaint on or before December 21, 2018.
11
             Currently, the deadline for Plaintiff to file an opposition to Defendants’ Motion to Dismiss
12
     is November 26, 2018. While preparing a response to Defendants’ Motion to Dismiss, Plaintiff
13
     has determined it would be productive, as well as conserve party and judicial resources, to file an
14
     amended complaint instead of a response as new public information has been made available to
15
     Plaintiff since the filing of the initial complaint. Defendants’ counsel has agreed to the filing of an
16
     amended complaint on or before December 21, 2018.
17
             If the Court permits the filing of the amended complaint on or before December 21, 2018,
18
     the Parties agree that Defendants will have forty-five (45) days to respond to the amended
19
     complaint. If a motion to dismiss is filed, Plaintiff shall have forty-five (45) days after the filing
20
     of a motion to dismiss to file an opposition and Defendants shall have thirty (30) days after the
21
     filing of Plaintiff’s opposition to file a reply.
22
             This is the first stipulation for the scheduling of the filing of an amended complaint and
23
     response thereto. The Court previously granted Plaintiff’s agreed-upon request for an an extension
24
     of time to respond to the Motion to Dismiss.
25
      Dated: November 16, 2018                               By: /s/Patrick R. Leverty
26                                                           Patrick R. Leverty
27                                                           LEVERTY & ASSOCIATES LAW CHTD.
                                                             832 Willow Street
28                                                           Reno, NV 89502
                                                         2
     Case 3:17-cv-00662-LRH-CBC Document 47 Filed 11/16/18 Page 3 of 3



 1                                           Phillip Kim
 2                                           THE ROSEN LAW FIRM, P.A.
                                             275 Madison Avenue, 34th Floor
 3                                           New York, NY 10016

 4                                               Attorneys for Plaintiff
 5

 6

 7   Dated: November 16, 2018                By: /s/Joel M. Eads
 8                                           _ Mark E. Ferrario
                                                 Christopher R. Miltenberger
 9                                               GREENBERG TRAURIG, LLP
                                                 3773 Howard Hughes Parkway
10                                               Suite 400 North
                                                 Las Vegas, NV 89169
11

12                                               Joel M. Eads
                                                 GREENBERG TRAURIG, LLP
13                                               2700 Two Commerce Square
                                                 2001 Market Street
14                                               Philadelphia, PA 19103
15                                           Attorneys for    Defendants   and   Nominal
16                                           Defendant

17

18
                                 IT IS SO ORDERED:
19
                                 DATED this 20th day of November, 2018.
                                 ________________________________________________
20
                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
21
                                 DATED: ____________________
22                               ________________________________
                                 LARRY R. HICKS
23                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                         3
